Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on February 10th, 2021, claims 1, 9 and 16 have been amended, no claim has been cancelled and new claims 21-32 have been added.  Therefore, claims 1-32 are pending for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 14, 16, 19, 23, 27 and 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Eihusen (US 20170350867A1) in view of Mankin et al. (US 6052841) and Haase et al. (US 20030020493 A1).
sensor (sensing conduit) and a controller. The apparatus includes a conduit (first conduit) and a containment structure (Abstract). Furthermore, Eihusen further teaches a valve (acting similarly to the control valve) disposed between the fluid source and the pressure vessel (connecting the sensing conduit to the discharge conduit), wherein the valve is in signal communication with the controller.  The controller 26 receives a signal from a sensor (Sensing conduit) regarding one or more sensed values of a physical condition (predetermined conditions and/or abnormal conditions) to determine whether failure of conduit 36 has occurred, as a function of the sensed value(s) (Paragraph 59). Furthermore, one or both of indicator 28 and valve 34 are in signal communication with controller 26 via signal communication lines 32; wherein, automatically closing the valve 34 between pressure vessel 12 and fluid source 16, thereby stopping fluid flow between fluid source 16 and pressure vessel 12 (Paragraph 59).
Eihusen also teaches detecting abnormal activity such as, failure of conduit 36 that includes rupture thereof or a smaller breach that results in fluid leakage therefrom of a larger than threshold amount. Such a threshold amount may be set by a user and/or determined by software run by controller 26 that takes into account factors including, for example, the sensed physical conditions whose values are determined by one or more sensors 24. Sensor 24 is configured to determine a value of a physical property in cavity 38. Exemplary values of physical properties include, for example, a temperature reading, a pressure value, a conductivity value, an acoustic emission wavelength or frequency, and electrical capacitance or resistance value, an optical value, and a substance concentration percentage. Controller 26 is in signal communication with sensor 24 via signal communication line 32. Controller 26 receives multiple readings from sensor 24, such as at timed intervals, for example, and is configured to detect a change in the values detected by sensor 24 (Paragraph 61).  Furthermore, Eihusen teaches triggering indicator 28 includes sending a signal from controller 26 to actuate a visible and/or audible signal or alarm to users of breach of source line 14 at conduit (Paragraph 59).
Eihusen fails to teach a sensor disposed and positioned about the sensing conduit and entirely outside of an interior of the sensing conduit, configured to output a signal proportional to capacitance of the sensing conduit. Mankin teaches a system comprising: a sensor mounted to the exterior of toilet bowls at a location above a normal water level for the toilet, the sensor being operative to sense a water 
Eihusen modified fails to teach the generating of readings of no flow, some flow, or continuous flow based on the measured capacitance value of the sensing conduit.  Haase on the other hand teaches a capacitance sensor encompassing/positioned around the exterior of a conduit (Paragraph 5).   Furthermore, Haase teaches determining the flow property of a fluid flowing through a conduit (Paragraphs 21, 69, 76, 85, 86, 90). Using Haase’s teaching, one of ordinary skill in the art may acknowledge that one may detect whether there is a continuous flow, no flow or a gradual flow.  That is, if there is no fluid flowing property through the sensor placement, no flow may be indicated; wherein if there is rapid fluid moving through the sensor placement, it would indicate continuous flow, and finally if there is gradual fluid movement through the sensor placement, it would indicate gradual flow.   It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Haase’s teaching with Eihusen modified’s teaching in order to detect potential leaks or stagnant fluid flow within a pipeline infrastructure.
In regards to claim 6, Eihusen modified teaches the sensing conduit consists of electrically non-conductive material such as polymer conduit or tubing (Paragraph 53).
In regards to claim 7, Eihusen modified teaches the configuration of containment structure 40, fluid communication between source line 14 and cavity 38 is provided by the rupture of conduit 36a, such as at weakness 20.  The rupture or a smaller breach that results in fluid leakage therefrom of a larger than threshold amount; wherein a controller 26 that takes into account factors including, for example, the sensed physical conditions whose values are determined by one or more sensors 24. Sensor 24 is configured to determine a value of a physical property (capacitance) in cavity (Paragraphs 60, 61); illustrating the sensed conduit capacitance value is a function of an amount of fluid within the sensing conduit.
In regards to claim 9, Eihusen modified teaches a fluid flow and leak/discharge apparatus comprising a sensor (sensing conduit) and a controller. The apparatus includes a conduit (first conduit) and a containment structure (Abstract). Furthermore, Eihusen further teaches a valve (acting similarly to the control valve) disposed between the fluid source and the pressure vessel (connecting the sensing conduit to the conduit), wherein the valve is in signal communication with the controller.  The controller 26 receives a signal from a sensor (Sensing conduit) regarding one or more sensed values of a physical condition (predetermined conditions and/or abnormal conditions) to determine whether failure of conduit 36 has occurred, as a function of the sensed value(s) (Paragraph 59). Furthermore, one or both of indicator 28 and valve 34 are in signal communication with controller 26 via signal communication lines 32; wherein, automatically closing the valve 34 between pressure vessel 12 and fluid source 16, thereby stopping fluid flow between fluid source 16 and pressure vessel 12 (Paragraph 59).
Eihusen also teaches detecting abnormal activity such as, failure of conduit 36 that includes rupture thereof or a smaller breach that results in fluid leakage therefrom of a larger than threshold amount. Such a threshold amount may be set by a user and/or determined by software run by controller 26 that takes into account factors including, for example, the sensed physical conditions whose values are determined by one or more sensors 24. Sensor 24 is configured to determine a value of a physical property in cavity 38. Exemplary values of physical properties include, for example, a temperature reading, a pressure value, a conductivity value, an acoustic emission wavelength or frequency, and electrical capacitance or resistance value, an optical value, and a substance concentration percentage. Controller 26 is in signal communication with sensor 24 via signal communication line 32. Controller 26 receives multiple readings from sensor 24, such as at timed intervals, for example, and is configured to detect a change in the values detected by sensor 24 (Paragraph 61).  Furthermore, Eihusen teaches triggering indicator 28 includes sending a signal from controller 26 to actuate a visible and/or audible signal or alarm to users of breach of source line 14 at conduit (Paragraph 59).
Eihusen modified fails to teach the generating of readings of no flow, some flow, or continuous flow based on the measured capacitance value of the sensing conduit.  Haase on the other hand teaches a capacitance sensor encompassing/positioned around the exterior of a conduit (Paragraph 5).   Furthermore, Haase teaches determining the flow property of a fluid flowing through a conduit (Paragraphs 21, 69, 76, 85, 86, 90). Using Haase’s teaching, one of ordinary skill in the art may acknowledge that one may detect whether there is a continuous flow, no flow or a gradual flow.  That is, if there is no fluid flowing property through the sensor placement, no flow may be indicated; wherein if there is rapid fluid moving through the sensor placement, it would indicate continuous flow, and finally if there is gradual fluid movement through the sensor placement, it would indicate gradual flow.   It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Haase’s teaching with Eihusen modified’s teaching in order to detect potential leaks or stagnant fluid flow within a pipeline infrastructure.
In regards to claim 14, Eihusen teaches the configuration of containment structure 40, fluid communication between source line 14 and cavity 38 is provided by the rupture of conduit 36a, such as at weakness 20.  The rupture or a smaller breach that results in fluid leakage therefrom of a larger than threshold amount; wherein a controller 26 that takes into account factors including, for example, the sensed physical conditions whose values are determined by one or more sensors 24. Sensor 24 is configured to determine a value of a physical property (capacitance) in cavity (Paragraphs 60, 61); 
Eihusen teaches a fluid flow and leak/discharge apparatus comprising a sensor (sensing conduit) and a controller. The apparatus includes a conduit (first conduit) and a containment structure (Abstract). Furthermore, Eihusen further teaches a valve (acting similarly to the control valve) disposed between the fluid source and the pressure vessel (connecting the sensing conduit to the discharge conduit), wherein the valve is in signal communication with the controller.  The controller 26 receives a signal from a sensor (Sensing conduit) regarding one or more sensed values of a physical condition (predetermined conditions and/or abnormal conditions) to determine whether failure of conduit 36 has occurred, as a function of the sensed value(s) (Paragraph 59). Furthermore, one or both of indicator 28 and valve 34 are in signal communication with controller 26 via signal communication lines 32; wherein, automatically closing the valve 34 between pressure vessel 12 and fluid source 16, thereby stopping fluid flow between fluid source 16 and pressure vessel 12 (Paragraph 59).
Eihusen fails to teach a sensor disposed and positioned about the sensing conduit and entirely outside of an interior of the sensing conduit, configured to output a signal proportional to capacitance of the sensing conduit. Mankin  teaches a system comprising: a sensor mounted to the exterior of toilet bowls at a location above a normal water level for the toilet, the sensor being operative to sense a water level in the toilet bowl above the normal water level and responsive thereto to generate a warning signal; a valve connected to the water conduit and being manipulable to respective open and closed positions; a drive assembly connected to the valve and operative to selectively drive the valve to the respective open and closed positions; and a processor electrically connected to the sensor and the drive assembly, and operative to control the sensor to sense the water level in the toilet at predetermined intervals, the processor being responsive to receiving plural consecutive warning signals from the sensor to enable the drive assembly to drive the valve to the closed position to close the water conduit (Column 2, lines 29-45).  The said sensor is configured to output a signal proportional to the capacitance measured of the structure it is attached to measure (Column 2, lines 52-56).  Furthermore the processor is configured to periodically measure a capacitance value as a function of the signal output and detect the change in the capacitance within the toilet such that alarming levels may be detected (Column 3, lines 57-63).  Mankin’s teaching is 
In regards to claim 16, Eihusen also teaches detecting abnormal activity such as, failure of conduit 36 that includes rupture thereof or a smaller breach that results in fluid leakage therefrom of a larger than threshold amount. Such a threshold amount may be set by a user and/or determined by software run by controller 26 that takes into account factors including, for example, the sensed physical conditions whose values are determined by one or more sensors 24. Sensor 24 is configured to determine a value of a physical property in cavity 38. Exemplary values of physical properties include, for example, a temperature reading, a pressure value, a conductivity value, an acoustic emission wavelength or frequency, and electrical capacitance or resistance value, an optical value, and a substance concentration percentage. Controller 26 is in signal communication with sensor 24 via signal communication line 32. Controller 26 receives multiple readings from sensor 24, such as at timed intervals, for example, and is configured to detect a change in the values detected by sensor 24 (Paragraph 61).  Furthermore, Eihusen teaches triggering indicator 28 includes sending a signal from controller 26 to actuate a visible and/or audible signal or alarm to users of breach of source line 14 at conduit (Paragraph 59).
Eihusen fails to teach a sensor disposed and positioned about the sensing conduit and entirely outside of an interior of the sensing conduit, configured to output a signal proportional to capacitance of the sensing conduit. Mankin  teaches a system comprising: a sensor mounted to the exterior of toilet bowls at a location above a normal water level for the toilet, the sensor being operative to sense a water level in the toilet bowl above the normal water level and responsive thereto to generate a warning signal; a valve connected to the water conduit and being manipulable to respective open and closed positions; a drive assembly connected to the valve and operative to selectively drive the valve to the respective open 
Eihusen modified fails to teach the generating of readings of no flow, some flow, or continuous flow based on the measured capacitance value of the sensing conduit.  Haase on the other hand teaches a capacitance sensor encompassing/positioned around the exterior of a conduit (Paragraph 5).   Furthermore, Haase teaches determining the flow property of a fluid flowing through a conduit (Paragraphs 21, 69, 76, 85, 86, 90). Using Haase’s teaching, one of ordinary skill in the art may acknowledge that one may detect whether there is a continuous flow, no flow or a gradual flow.  That is, if there is no fluid flowing property through the sensor placement, no flow may be indicated; wherein if there is rapid fluid moving through the sensor placement, it would indicate continuous flow, and finally if there is gradual fluid movement through the sensor placement, it would indicate gradual flow.   It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Haase’s teaching with Eihusen modified’s teaching in order to detect potential leaks or stagnant fluid flow within a pipeline infrastructure.
fluid communication between source line 14 and cavity 38 is provided by the rupture of conduit 36a, such as at weakness 20.  The rupture or a smaller breach that results in fluid leakage therefrom of a larger than threshold amount; wherein a controller 26 that takes into account factors including, for example, the sensed physical conditions whose values are determined by one or more sensors 24. Sensor 24 is configured to determine a value of a physical property (capacitance) in cavity (Paragraphs 60, 61); illustrating the sensed conduit capacitance value is a function of an amount of fluid within the sensing conduit.
	In regards to 23, Eihusen modified via Mankin teaches the processor being configured to continuously measure the capacitance value of the sensing conduit as a function of the sensor output signal (Column 2, lines 29-45).
In regards to 27, Eihusen modified via Mankin teaches the processor being configured to continuously measure the capacitance value of the sensing conduit as a function of the sensor output signal (Column 2, lines 29-45)
In regards to 31, Eihusen modified via Mankin teaches the processor being configured to continuously measure the capacitance value of the sensing conduit as a function of the sensor output signal (Column 2, lines 29-45)


Claims 2, 3, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eihusen (US 20170350867A1), Mankin et al. (US 6052841) and Haase et al. (US 20030020493 A1) as applied above in claim 1, 9 and 16 in further view of Fritsch (US 20110180044 A1).
In regards to claim 2, Eihusen modified fails to teach distinguishing between an excess temperature condition and an excess pressure condition as a function of the detected rate of change of the capacitance value of the sensing conduit.  Fritsch on the other hand teaches the capacitance can be measured as a function of at least one operating parameter, for example the pressure, the actuation energy and/or the temperature (Paragraph 14); using this relationship between one of ordinary skill in the 
In regards to claim 3, Eihusen modified teaches the configuration of containment structure 40, fluid communication between source line 14 and cavity 38 is provided by the rupture of conduit 36a, such as at weakness 20.  The rupture or a smaller breach that results in fluid leakage therefrom of a larger than threshold amount; wherein a controller 26 that takes into account factors including, for example, the sensed physical conditions whose values are determined by one or more sensors 24. Sensor 24 is configured to determine a value of a physical property (capacitance) in cavity (Paragraphs 60, 61); illustrating the sensed conduit capacitance value is a function of an amount of fluid within the sensing conduit.
In regards to claim 10, Eihusen modified fails to teach distinguishing between an excess temperature condition and an excess pressure condition as a function of the detected rate of change of the capacitance value of the sensing conduit.  Fritsch on the other hand teaches the capacitance can be measured as a function of at least one operating parameter, for example the pressure, the actuation energy and/or the temperature (Paragraph 14); using this relationship between one of ordinary skill in the art may detect abrupt/abnormal behavior of capacitance measured in a case where there is an excess pressure condition and an excess temperature condition.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Fritsch’s teaching with Eihusen modified’s teaching in order to establish a reliable method to be able to detect a breach or discharge by way of capacitance measurement values.
In regards to claim 11, Eihusen modified teaches the configuration of containment structure 40, fluid communication between source line 14 and cavity 38 is provided by the rupture of conduit 36a, such as at weakness 20.  The rupture or a smaller breach that results in fluid leakage therefrom of a larger than threshold amount; wherein a controller 26 that takes into account factors including, for example, the sensed physical conditions whose values are determined by one or more sensors 24. Sensor 24 is 
In regards to claim 17, Eihusen modified fails to teach distinguishing between an excess temperature condition and an excess pressure condition as a function of the detected rate of change of the capacitance value of the sensing conduit.  Fritsch on the other hand teaches the capacitance can be measured as a function of at least one operating parameter, for example the pressure, the actuation energy and/or the temperature (Paragraph 14); using this relationship between one of ordinary skill in the art may detect abrupt/abnormal behavior of capacitance measured in a case where there is an excess pressure condition and an excess temperature condition.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Fritsch’s teaching with Eihusen modified’s teaching in order to establish a reliable method to be able to detect a breach or discharge by way of capacitance measurement values.
In regards to claim 18, Eihusen modified teaches the configuration of containment structure 40, fluid communication between source line 14 and cavity 38 is provided by the rupture of conduit 36a, such as at weakness 20.  The rupture or a smaller breach that results in fluid leakage therefrom of a larger than threshold amount; wherein a controller 26 that takes into account factors including, for example, the sensed physical conditions whose values are determined by one or more sensors 24. Sensor 24 is configured to determine a value of a physical property (capacitance) in cavity (Paragraphs 60, 61); illustrating the sensed conduit capacitance value is a function of an amount of fluid within the sensing conduit.

Claims 4, 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eihusen (US 20170350867A1), Mankin et al. (US 6052841) and Haase et al. (US 20030020493 A1) as applied above in claims 1 and 9, in further in view of Benson (US 20030192595 A1).
In regards to claim 4, Eihusen modified teaches, removing pressure vessel 12 from service includes disconnecting pressure vessel 12 from fluid source 16, such as by sending a signal from to automatically close valve 34 between pressure vessel 12 and fluid source 16, thereby stopping fluid flow between fluid source 16 and pressure vessel 12 (Paragraph 59).
	Eihusen modified fails to teach a temperature relief valve.  Benson however teaches the controller 116 determines the flow rate of fluid through the passageway 102 using various sensed parameters. These parameters include valve position and various fluid parameters, such as temperature, pressure, and differential pressure that are sensed at various points in the passageway 102. The controller 116 then compares the determined flow rate to a desired flow rate and positions the valve 108, via the actuator assembly 114, as necessary to achieve the desired flow rate (Paragraph 9); hence to attain the desired flow rate would require maintaining a pressure or a temperature of a fluid within the first conduit that is greater than or equal to, respectively, a predetermined pressure threshold value or a predetermined temperature threshold value as desired.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Benson’s teaching with Eihusen modified’s teaching in order to establish and maintain a desired temperature and pressure flow rate within the conduit.
In regards to claim 5, Eihusen modified fails to teach activating a pressure within the first conduit that is not within a predetermined range of pressure values is detected and a temperature within the conduit that is not within a predetermined range of temperature values is detected.  Benson teaches this control function, where the controller 116 determines the flow rate of fluid through the passageway 102 using various sensed parameters. These parameters include valve position and various fluid parameters, such as temperature, pressure, and differential pressure that are sensed at various points in the passageway 102. The controller 116 then compares the determined flow rate to a desired flow rate and positions the valve 108, via the actuator assembly 114, as necessary to achieve the desired flow rate (Paragraphs 22-24), hence may then regulate a predetermined range of pressure values and a temperature within the conduit as well as a predetermined range of temperature values desired for ideal flow rate.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Benson’s teaching with Eihusen modified’s teaching in order to establish and maintain a desired temperature and pressure flow rate within the conduit.
Controller associated or connected to a valve. The controller receives a signal from a sensor 24 regarding one or more sensed values of a physical condition to determine whether failure of conduit 36 has occurred, as a function of the sensed value(s) ;connecting a sensing part of the conduit to the discharge conduit. In an exemplary embodiment, one or both of indicator 28 and valve 34 are in signal communication with controller 26 via signal communication lines 32.  A signal from controller 26 to automatically close valve 34 between pressure vessel 12 and fluid source 16, thereby stopping fluid flow between fluid source 16 and pressure vessel 12 (Paragraph 59).  Eihusen modified fails to teach activating a pressure within the first conduit that is not within a predetermined range of pressure values is detected and a temperature within the conduit that is not within a predetermined range of temperature values is detected.  Benson teaches this control function, where the controller 116 determines the flow rate of fluid through the passageway 102 using various sensed parameters. These parameters include valve position and various fluid parameters, such as temperature, pressure, and differential pressure that are sensed at various points in the passageway 102. The controller 116 then compares the determined flow rate to a desired flow rate and positions the valve 108, via the actuator assembly 114, as necessary to achieve the desired flow rate (Paragraphs 22-24). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Benson’s teaching with Eihusen modified’s teaching in order to establish and maintain a desired temperature and pressure flow rate within the conduit.
In regards to claim 13, Eihusen modified teaches, removing pressure vessel 12 from service includes disconnecting pressure vessel 12 from fluid source 16, such as by sending a signal from controller 26 to automatically close valve 34 between pressure vessel 12 and fluid source 16, thereby stopping fluid flow between fluid source 16 and pressure vessel 12 (Paragraph 59).
Eihusen modified fails to teach a temperature relief valve.  Benson however teaches the controller 116 determines the flow rate of fluid through the passageway 102 using various sensed parameters. These parameters include valve position and various fluid parameters, such as temperature, pressure, and differential pressure that are sensed at various points in the passageway 102. The controller 116 then compares the determined flow rate to a desired flow rate and positions the valve 108, via the actuator assembly 114, as necessary to achieve the desired flow rate (Paragraph 9); hence to .

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eihusen (US 20170350867A1), Mankin et al. (US 6052841) and Haase et al. (US 20030020493 A1), as applied above in claims 1 and 9, in further view of Fima (US 7970494 B2).
In regards to claim 8, Eihusen modified fails to teach the first conduit to configure to fluidly couple to at least a water heater tank.  Fima on the other hand teaches a conduit configured to couple to at least a heater tank (Column 1, lines 62-66; Column 3, lines 23-25).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Fima’s teaching with Eihusen modified in order to effectively enable the fluid flow to and from a tank or storage device and further enable to detect a breach or leak during the fluid transfer.
In regards to claim 15, Eihusen modified fails to teach the first conduit to configure to fluidly couple to at least a water heater tank.  Fima on the other hand teaches a conduit configured to couple to at least a heater tank (Column 1, lines 62-66; Column 3, lines 23-25).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Fima’s teaching with Eihusen modified in order to effectively enable the fluid flow to and from a tank or storage device and further enable to detect a breach or leak during the fluid transfer.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eihusen (US 20170350867A1), Mankin et al. (US 6052841) and Haase et al. (US 20030020493 A1), as applied above in claim 16, in further view of Rodenbeck et al. (US 20100108165 A1).
In regards to claim 20, Eihusen modified fails to teach coupling a fluid within the discharge conduit to ground.  Rodenbeck however teaches a fluid supply conduit (14) is supported by the spout .


Claims 21, 22, 24-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eihusen (US 20170350867A1), Mankin et al. (US 6052841) and Haase et al. (US 20030020493 A1), as applied above in claims 1 and 9, in further view of Brown et al. (US 20170295743 A1).
In regards to claim 21, Eihusen modified fails to teach the sensor being positioned within a wall portion of the sensing conduit.  Brown however teaches sensors affixed within the walls of a conduit (Paragraph 80; Figures 1 & 2).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Brown’s teaching with Eihusen modified’s teaching in order to enable the conduit sensor to have better readings with the water flow to be able to accurately read the capacitance value of the water flow accordingly.
In regards to claim 22, Eihusen modified fails to teach the sensor being a circular ring or a portion of a circular ring.  Brown illustrates the sensor device on the conduit taking the shape of the conduit, which resembles the shape of a ring or partial ring (Abstract; Paragraphs 6, 8; Figure 2). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Brown’s teaching with Eihusen modified’s teaching in order to easily install the sensor means within the walls of the conduit, as their shapes match.
In regards to claim 24, Eihusen modified fails to teach the sensor having conductive material.  Brown teaches electrical conductive material in the sensor component such that the transmission of signal readings may be made accordingly (Paragraph 13).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Brown’s teaching with Eihusen modified’s teaching in order to enable the transmission of signal readings by the sensor.

In regards to claim 26, Eihusen modified fails to teach the sensor being a circular ring or a portion of a circular ring.  Brown illustrates the sensor device on the conduit taking the shape of the conduit, which resembles the shape of a ring or partial ring (Abstract; Paragraphs 6, 8; Figure 2). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Brown’s teaching with Eihusen modified’s teaching in order to easily install the sensor means within the walls of the conduit, as their shapes match.
In regards to claim 28, Eihusen modified fails to teach the sensing conduit consisting of electrically non-conductive material; and the sensor comprises electrically conductive material.  Brown on the other hand teaches the sensing conduit consisting of non-conductive material (Paragraph 7), whereas the sensor comprising conductive material (Paragraph 13).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Brown’s teaching with Eihusen modified’s teaching in order to avoid unwanted current possibly traveling through the conduit, whilst the sensor components are actively functional

Claims 29, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eihusen (US 20170350867A1), Mankin et al. (US 6052841) and Haase et al. (US 20030020493 A1) as applied above in claim 16, in further view of Brown et al. (US 20170295743 A1).
In regards to claim 29, Eihusen fails to teach the sensor being positioned within a wall portion of the sensing conduit.  Brown however teaches sensors affixed within the walls of a conduit (Paragraph 80; Figures 1 & 2).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Brown’s teaching with Eihusen modified’s teaching in order to enable the 
In regards to claim 30, Eihusen modified fails to teach the sensor being a circular ring or a portion of a circular ring.  Brown illustrates the sensor device on the conduit taking the shape of the conduit, which resembles the shape of a ring or partial ring (Abstract; Paragraphs 6, 8; Figure 2). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Brown’s teaching with Eihusen modified’s teaching in order to easily install the sensor means within the walls of the conduit, as their shapes match.
In regards to claim 32, Eihusen modified fails to teach the sensor component having conductive material, whereas the conduit comprising non-conductive material.  Brown teaches the conduit comprising non-conductive material. For example, the non-conductive material may include a plastic material, such as high modulus polyethylene (PE) tubing or polytetrafluoroethylene (TEFLON.RTM.) tubing, glass, ceramic, porcelain, rubber, fiberglass, and/or a combination thereof (Paragraph 7).   Furthermore, Brown teaches a voltage or current may be applied to one electrode of the conductivity sensor, and a voltage, current, or capacitance of the conductivity sensor (Paragraph 85).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Brown’s teaching with Eihusen modified’s teaching in order to avoid unwanted current possibly traveling through the conduit, whilst the sensor components are actively functional.

Response to Arguments
Examiner acknowledges applicants amendments and has addressed above under new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                                       

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685